COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
                                        NO. 2-03-310-CV
 
IN RE WARRANTECH CORPORATION,                                      RELATORS
WARRANTECH CONSUMER PRODUCT 
SERVICES, INC., AND WARRANTECH 
HELP DESK, INC.                                                                                 
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and supplemental petition for writ of mandamus
and is of the opinion that relief should be denied.  Accordingly, relators=
petition for writ of mandamus and supplemental petition for writ of mandamus
are denied.  Additionally, the court
vacates that portion of its January 10, 2006 order that stayed the trial court=s
December 21, 2005 order in Cause No. 17-195121-02.
Relators
shall pay all costs of these original proceedings, for which let execution
issue.
 
 
DIXON W. HOLMAN




JUSTICE
 
 
PANEL A: HOLMAN, J.; CAYCE, C.J.; and GARDNER, J.
 
GARDNER, J., would request oral argument on
relators= original petition and
would deny relators= supplemental petition.
 
DELIVERED: April 27, 2006
 
 




    [1]See
Tex. R. App. P. 47.4.